                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

  HECTOR MARCANO-MARTINEZ, et al.,

  Plaintiffs,

                       v.                                                      CIVIL NO. 19-1023 (CVR)

  COOPERATIVA DE SEGUROS MULTIPLES
  DE PUERTO RICO, et al.,

  Defendants.


                                          OPINION AND ORDER

                                               INTRODUCTION

         The present case is one in a long line of cases arising in the aftermath of Hurricane

María’s passing through Puerto Rico, where it impacted on September 20, 2017. Plaintiffs

Héctor Marcano-Martínez and Wanda Hernández-Díaz (“Plaintiffs”) filed this case

against their insurer, Defendant Cooperativa de Seguros Múltiples de Puerto Rico (“CSM”

or “Defendant CSM”), averring that Defendant refused to pay for the damages their

insured property suffered because of the hurricane, which amount to over $750,000.00.

          Defendant now seeks summary disposition of this case, contending that the case

is time-barred as the applicable policy indicates that any legal claim must be filed within

one year of the loss. (Docket No. 29).1 Defendant argues that the hurricane occurred on

September 20, 2017 and the claim was filed some 16 months later, that is, on January 9,

2019. As such, the claim is time-barred because the contractual language of the policy

between the parties indicates that suit must be brought within one year of the incident


1 Before the Court are also Plaintiffs’ opposition thereto (Docket No. 36) and Defendant’s Reply to Plaintiffs’ opposition

(Docket No. 37).
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 2
_______________________________

that caused the loss. In addition, Defendant CSM contends that the prescriptive period

was never interrupted for Plaintiffs’ Complaint to be considered timely on the date it was

filed. Therefore, the case is time-barred under Puerto Rico law and must be dismissed.

         For the reasons explained below, Defendants’ Motion for Summary Judgment is

GRANTED. (Docket No. 29).

                                                  STANDARD

         Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56 (c). Pursuant to the language of the rule,

the moving party bears the two-fold burden of showing that there is “no genuine issue as

to any material facts,” and that he is “entitled to judgment as a matter of law.” Vega-

Rodríguez v. Puerto Rico Tel. Co., 110 F.3d 174, 178 (1st Cir. 1997).

         After the moving party has satisfied this burden, the onus shifts to the resisting

party to show that there still exists “a trial worthy issue as to some material fact.” Cortés-

Irizarry v. Corporación Insular, 111 F.3d 184, 187 (1st Cir. 1997). A fact is deemed

“material” if it potentially could affect the outcome of the suit. Id. Moreover, there will

only be a “genuine” or “trial worthy” issue as to such a “material fact,” “if a reasonable

fact-finder, examining the evidence and drawing all reasonable inferences helpful to the

party resisting summary judgment, could resolve the dispute in that party’s favor.” Id. At

all times during the consideration of a motion for summary judgment, the Court must

examine the entire record “in the light most flattering to the non-movant and indulge all
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 3
_______________________________

reasonable inferences in the party’s favor.” Maldonado-Denis v. Castillo-Rodríguez, 23

F.3d 576, 581 (1st Cir. 1994).

         The Court of Appeals for the First Circuit has “emphasized the importance of local

rules like Local Rule 56 [of the District of Puerto Rico].” Hernández v. Philip Morris USA,

Inc., 486 F.3d 1, 7 (1st Cir. 2007); see also Colón v. Infotech Aerospace Servs., Inc., 869

F.Supp.2d 220, 225-226 (D.P.R. 2012). Rules such as Local Rule 56 “are designed to

function as a means of ‘focusing a district court's attention on what is -and what is not-

genuinely controverted.’ ” Calvi v. Knox County, 470 F.3d 422, 427 (1st Cir. 2006)).

         Local Rule 56 imposes guidelines for both the movant and the party opposing

summary judgment.              A party moving for summary judgment must submit factual

assertions in “a separate, short, and concise statement of material facts, set forth in

numbered paragraphs.” Loc. Rule 56(b). A party opposing a motion for summary

judgment must then “admit, deny, or qualify the facts supporting the motion for summary

judgment by reference to each numbered paragraph of the moving party’s statement of

facts.” Loc. Rule 56 (c). If they so wish, they may submit a separate statement of facts

which they believe are in controversy. Time and again, the First Circuit has highlighted

that facts which are properly supported “shall be deemed admitted unless properly

controverted.” Loc. Rule 56(e); P.R. Am. Ins. Co. v. Rivera-Vázquez, 603 F.3d 125, 130

(1st Cir. 2010) and Colón, 869 F.Supp.2d at 226. Due to the importance of this function

to the summary judgment process, “litigants ignore [those rules] at their peril.”

Hernández, 486 F.3d at 7.
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 4
_______________________________

                                         UNCONTESTED FACTS

    1. Plaintiffs are named insureds under Policy No. MPP-2280791 issued by CSM,

         which runs from April 8, 2017 to April 8, 2018. D. Exhibit 3.

    2. Insurance Policy No. MPP-2280791 is subject to its limits of liability, exclusions,

         terms and conditions. D. Exhibit 3.

    3. Policy No. MPP-2280791 issued by CSM states that “[n]o legal action can be

         brought against us unless there has been full compliance with all the terms of this

         policy” and “[u]nder the Property Coverage Part the legal action must start within

         one year of the date of loss”. D. Exhibit I, p. 2, par. D.

    4. Hurricane María struck the island of Puerto Rico on September 20, 2017.

    5. On January 9, 2019, Plaintiffs filed their action for losses to their property in

         Vistamar Marina resulting from the effects of hurricane María. Docket No. 1.

    6. In Plaintiffs’ March 26, 2019 Rule 26 Initial Disclosures letter, Plaintiffs’ Counsel

         stated that “[c]ommunications related to extrajudicial claims under the CSM Policy

         made by Plaintiffs, or on behalf of them, shall be produced as soon as counsel

         receives them.” D. Exhibit 4.

    7. At the Initial Settlement and Scheduling Conference held on April 12, 2019, a

         deadline of April 26, 2019 was established to supplement initial disclosures under

         Rule 26. Docket No. 17.

    8. No extrajudicial claims were produced by Plaintiffs or on their behalf. D. Exhibits

         5, 6 and 7.

    9. On May 23, 2019, counsel for Plaintiffs filed a motion with the Court indicating

         that “[h]owever, plaintiffs’ counsel never received any such communications that
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 5
_______________________________

         aren’t already in the possession of CSM as all of these were forms which were

         submitted by and to CSM”. Docket No, 19, par. 3.

    10. No form 27.164 or complaint regarding “bad faith compliance” was filed with the

         Office of Insurance Commissioner or received by CSM as a prerequisite for

         bringing civil action as required under Section 27.164 of Law No. 247-2018. D.

         Exhibits 5, and 8.

                                             LEGAL ANALYSIS

         Puerto Rico law governs this diversity case because Plaintiffs are residents of

Florida. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817 (1938). Under Puerto Rico

law, a contract is valid when it is “not contrary to law, morals, or public order.” P.R. Laws

Ann. tit. 31, § 3372. Article 1233 of the Puerto Rico Civil Code further provides that “when

the terms of a contract are clear and leave no doubt as to the intentions of the contracting

parties, the literal sense of its stipulations shall be observed.” P.R. Laws Ann. tit. 31, §

3471. However, where a policy’s language is unclear, the Court must construe the

provisions against the insurer. Great Am. Ins. Co. v. Riso, Inc., 479 F.3d 158, 162 (1st Cir.

2007).

         “[A] term is considered ‘clear’ when it is sufficiently lucid to be understood to have

one particular meaning, without room for doubt.” Hopgood v. Merrill Lynch, Pierce,

Fenner & Smith, 839 F.Supp. 98, 104 (D.P.R.1993). Ambiguity is present in a policy if a

word or phrase is reasonably susceptible to more than one construction. Riso, 479 F.3d

at 163 (stating that “[t]he ambiguities canon applies only where the policy can reasonably

be read two ways, and the touchstone of coverage is expectation of protective insurance

reasonably generated by the terms of the policy”).
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 6
_______________________________

         In that same vein, insurance contracts generally are viewed as adhesion contracts

under Puerto Rico law, requiring liberal construction in favor of the insured. Fajardo

Shopping Ctr., S.E. v. Sun Alliance Ins. Co. of P.R., Inc., 167 F.3d 1, 7 (1st Cir. 1999) (citing

Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 155 (1996)). However, where a

contract’s wording is explicit and its language unambiguous, the parties are bound by its

clearly stated terms and conditions, with no room for further debate. Vulcan Tools of P.R.

v. Makita U.S.A., Inc., 23 F.3d 564, 567 (1st Cir. 1994) (where no doubt or ambiguity lies

amidst the meaning of a contract’s terms, “the court cannot dwell on the ‘alleged’ intent

of the parties at the time they entered into the contract.”

         Finally, Article 1873 of the Civil Code of Puerto Rico provides that, “[p]rescription

of actions is interrupted by their institution before the courts, by extrajudicial claim of the

creditor, and by any act of acknowledgment of the debt by the debtor.” P.R. Laws Ann.

tit. 31, § 5303. When prescription is raised as an affirmative defense, “the burden of

proving that prescription has been interrupted shifts to the plaintiff”. Rodriguez v. Suzuki

Motor Corp., 570 F.3d 402, 406 (1st Cir. 2009) (quoting Tokyo Marine & Fire Ins. Co. v.

Pérez & Cía. de P.R., Inc., 142 F.3d 1, 4 (1st Cir. 1998)).

         In the present case, Defendant avers that the contract between the parties clearly

stipulates that a lawsuit must be commenced within one year of the occurrence that

caused the loss, which was not done here as the case was filed over 15 months after the

hurricane hit Puerto Rico. The Insurance Policy in the case at bar specifically states the

following: “Under the Property Coverage Part the legal action must start within one year

of the date of loss”. See D. Exhibit I, p. 2, par. D.
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 7
_______________________________

         In the alternative, as stated above, the one year prescriptive period to file the

lawsuit may be interrupted by any of the three methods outlined in the Civil Code. 2

Defendant CSM avers this case is time-barred because no action was timely filed in any

court, no extrajudicial claim was sent, and there has been no acknowledgement of the

debt within the one year term established by the parties.

         Defendant CSM further asserts that Plaintiffs have failed to comply with the

requirements of Puerto Rico Law No. 247-2018. This law, passed after Hurricane María,

provides additional civil remedies for the claimants in the event of breaches and violations

of certain provisions of the Insurance Code by an insurer. In section 27.164, it sets forth

a prerequisite for bringing civil action under its provisions and requires a claimant to fill

out and file a specific form notifying the Commissioner and the insurer of the alleged

violation and/or breach prior to filing the civil action before the court.                           This law was

passed on November 27, 2018 and went into effect immediately thereafter. P.R. Laws

Ann. tit 26, § 1119.

         The Puerto Rico Civil Code requires parties to be bound by the contracts they sign,

holding that “a contract exists from the moment one or more persons consent to bind

himself or themselves, regarding another or others, to give something or to render some

service”. P.R. Laws Ann. tit. 31, § 3371. The Civil Code further states that “[c]ontracts are

perfected by mere consent, and from that time they are binding…”. P.R. Laws Ann. tit.

31, § 3375. Thus, the Court concludes that Plaintiffs were bound by the clause in the



2 Amendments were made to the Puerto Rico Insurance Code via Law 242 of November 27, 2018 which explicitly state
that a claim may be interrupted by any of the three methods outlined in the Civil Code in P.R. Laws Ann tit. 31, § 1873.
Puerto Rico Insurance Code Article 11.190; P.R. Laws Ann. tit. 26, § 1119 (6). See also Ruling Letter CN-2019-246-D,
issued by then Commissioner of Insurance Javier Rivera Ríos dated January 11, 2019, explaining said amendment to
the law.
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 8
_______________________________

insurance policy which mandated that any legal claim be commenced within one year of

the loss.

         Applying this holding to the facts of this lawsuit, the present case was filed on

January 9, 2019, more than a year after hurricane María hit Puerto Rico. Plaintiffs

therefore clearly failed to meet the one-year contractual requirement for bringing this

lawsuit. Thus, the question becomes whether Plaintiffs adequately and timely tolled the

prescriptive period pursuant to the Puerto Rico Civil Code.

         Defendant CSM argues that Plaintiffs failed to toll the applicable prescriptive

period. In support of this argument, Defendant CSM submits unsworn statements from

employees José Colón Sánchez, Idaris Rivera de Jesús and Raisa Torres Torres, attesting

to the fact that no claims were filed with CSM by or on behalf of Plaintiffs.

         On the other hand, Plaintiffs argue that they tolled the prescriptive period, and the

case is not time-barred. Nevertheless, they failed to submit any evidence of the

interruption of said term. Plaintiffs further admit that they do not have copies of any

written communications they sent to CSM because they are already in the possession of

CSM. In support of this proposition, they offer their own, self-serving statements as to

these facts, and further argue that they made “many attempts” to “make an extrajudicial

claim” regarding their loss. (Docket No. 33, Exhibits B and C). Plaintiffs also state that,

when they were finally able to get a hold of someone from CSM on the phone, they were

“assured” they would be called back and never were, and after they finally managed to

reach someone over the telephone, CSM ignored “meaningful communications” from

them. Id.
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 9
_______________________________

         The problem with Plaintiffs’ argument is that they have failed to evidence that an

interruption was done. They proffer no evidence whatsoever to buttress their allegations

that they tolled the period, and their attempts lack specificity as to who they spoke with,

on what date they spoke to a CSM representative, and what was said. No documents were

filed with the Court, such as copies of the letters they allegedly sent, copies of the return

receipt of a certified letter sent to CSM, for example, or a claim number.

         Perhaps realizing their predicament, Plaintiffs proffer instead that CSM’s bad faith

requires the Court to not consider CMS’s time-bar defense, citing to the case of De León

v. Caparra Center, 99 TSPR 24. However, De León is instructive on another level, mainly

exactly what is required for a party to properly toll the prescriptive period. De León states

that to timely toll a claim, the following elements must be present, to wit: “a) opportunity

or timeliness, which requires that the claim be made before the limitation period runs

out; b) standing, which requires that the claim be made by the holder of the right or party

to the action whose limitation period is sought to be tolled; c) adequacy of the means

employed to make the claim; and d) identity between the right claimed and the right

affected by the statute of limitations. Id.

         Spanish Commentator Diez-Picazo, on the other hand, states that “an extrajudicial

claim does in fact include virtually any demand formulated by the creditor. The only

limitations are that the claim must be made by the holder of the substantive right (or his

legal representative), ... it must be addressed to the debtor or passive subject of the right,

not to a third party, ... and it must require or demand the same conduct or relief ultimately

sought in the subsequent lawsuit”. Luis Diez-Picazo, La prescripción en el Código Civil at
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 10
_______________________________

130 (Barcelona, Ed. Bosch 1964); see also Caraballo v. Hosp. Pavía Hato Rey, Inc., 377 F.

Supp. 3d 99, 116 (D.P.R. 2019).

         In other words, if nothing else, it requires that timely and adequate notice be made,

by the correct party, to the correct party, and must detail the claims and the relief

requested. Although Puerto Rico law imposes no formal requirements on extrajudicial

tolling, the Court has been unable to find any case where a telephone call can effectively

toll a claim and Plaintiffs point to none in their documents.

         The case of Deutsche Bank Tr. Co. Americas v. Doral Fin. Corp., 841 F. Supp. 2d

593, 603 (D.P.R. 2012) mentions in passing that Puerto Rico law permits both written

and verbal tolling, citing to Galib-Frangie v. El Vocero de Puerto Rico, 138 D.P.R. 560

(1995), for this proposition. Nonetheless, El Vocero case does not explicitly state this.

Rather, the issue there was whether a letter served to toll the prescriptive period and

focused on the specific contents of the letter. Deutsche Bank further stated that “courts

in this jurisdiction favor a liberal approach to extrajudicial tolling, with the conservation

of rights been regarded as the norm”, and that “[i]nterruption of the limitations period

occurs with the “unmistakable manifestation of one, who threatened with the loss of his

right, expresses his wish not to lose it”.

         In Kery v. Am. Airlines, Inc., 931 F. Supp. 947, 953 (D.P.R. 1995), this district

tackled the elements of the notice requirement and compared the different local case

holdings. Some cases focused on whether the claim had been received instead of whether

defendants had “actual knowledge” of the claim, and others merely required that the claim

arrive at its destiny, thus suggesting that at a minimum, the notice must be made in

writing. In fact, the Puerto Rico Supreme Court has often stated that a notice must “be
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 11
_______________________________

received” by the debtor for tolling to occur. Zambrana-Maldonado, 129 D.P.R. 740

(1992); Hawayek v. A.F.F., 123 D.P.R. 526 (1989); Díaz de Diana v. A.J.A.S. Ins. Co., 110

D.P.R. 471 (1980).            In the end, all caselaw leans toward the requirement that the

prescriptive period must be interrupted in writing.

         Turning to the instant case, Defendants raised the time bar defense. Thus, the

burden shifted to Plaintiffs to demonstrate that they timely and adequately interrupted

the prescriptive period. Although the Court agrees with Plaintiffs that claims from

damages suffered from hurricanes Irma and María are subject to tolling as any regular

claim would be, they have failed to bring forth evidence before the Court that they did

interrupt the term. Time and again, Plaintiffs say that they interrupted the claim, yet all

they proffer in support thereof is that they “attempted” to make a claim, made some phone

calls, and nothing else. This does not conform to the requirements set forth in De León,

or any of the Puerto Rico caselaw regarding tolling.

         Even if Defendant CSM had been timely notified, the method used by Plaintiffs was

still not adequate. A phone call with no other evidence, not even a claim number, is

insufficient to toll the prescriptive period, and at summary judgment more is needed than

the affidavits filed by Plaintiffs. Adequate notice of the claims, damages and relief sought

must be made to the debtor. If it was done, as Plaintiffs allege, that evidence is not on the

record. There are no documents or other proof to demonstrate that Plaintiffs adequately

tolled the prescriptive period with an extrajudicial claim. Consequently, the Court must

conclude that the claims are time-barred.

         As an alternative, Plaintiffs proffer that the Court should not reward Defendant’s

bad faith, because Defendant allegedly dragged its feet during this process and forced
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 12
_______________________________

them to sue. Thus, the time bar defense should be stricken pursuant to Puerto Rico

Supreme Court precedent in Velilla v. Pueblo Supermarkets, 111 D.P.R. 585 (1981).

         Nevertheless, the Pueblo case is distinguishable from the present case. In Pueblo,

Pueblo itself referred the claimant to the adjuster and was fully aware that the claimant

was trying to reach an agreement with said adjuster. It was not until a year afterwards,

when the prescriptive period ran out, and after the complaint had already been filed, that

Pueblo came clean and revealed that it was not being represented by the adjuster after all

and raised the time bar issue.                 The Puerto Rico Supreme Court ultimately penalized

Pueblo for its bad faith in leading the claimant on and struck its time bar defense. Thus,

Pueblo had actual knowledge of the claim and referred the claimant to the adjuster, who

then engaged in negotiations to resolve the claim extrajudicially, thus causing the

prescriptive period to run. That is not the situation in the case at bar where Plaintiffs

failed to evidence that they notified or filed any sort of claim with CSM, and after that

notice, that CSM engaged in bad faith.

         If more were needed, the Court also finds that Plaintiffs failed to comply with the

clear terms of Law 247 of November 27, 2018, which requires a claimant to file a written

notice of the violations with the Commissioner of Insurance, as well as its insurer, as a

prerequisite to filing a civil action. 3 The insurer would then have sixty (60) days to resolve

the claim before any civil action is filed. That prerequisite was not met here, insofar as

Plaintiffs candidly admit that they did not file any form with the Commissioner or CSM.


3 Interestingly, the requirement that notice be made in writing is also present in this recently passed amendment to the
Insurance Code. Additionally, the notice must contain certain specific information: citation to the statute being
violated, factual basis for the claims, name of parties involved, specific notice of the applicable policy language that
covers the violation, and an indication that the notice is being filed “in order to perfect the right to seek a civil recourse
authorized by this section”. Puerto Rico Insurance Code Article 27.164 (3)(a); P.R. Laws Ann. tit. 26 § 2716c.
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 13
_______________________________

(Docket No. 33, item 13). Instead, they proffer that the form was not notified by the

Commissioner until after the Plaintiffs had filed their complaint. While it may be true

that the Commissioner’s Ruling Letter CN-2019-246-D, which is an informative letter,

was issued on January 11, 2019, the law is clear in that the law went into effect

immediately after its approval, which was on November 27, 2018. Plaintiffs’ argument is

therefore inapposite.

         Finally, the Court notes that, as part of their opposition, Plaintiffs proffer as an

uncontested fact that “the Complaint was filed with the two-year term for post-Maria

claims” and point to the Complaint as a citation in support of said statement. Allegations

contained in a Complaint are not evidence at summary judgment4 and the Court has been

unable to find any legal support for this two-year term position.

         In sum, the Court finds Plaintiffs failed to file this lawsuit within the one-year

period as required under the insurance policy. The Court further finds that Plaintiffs also

failed to interrupt the prescriptive period for their claims by any of the three methods

provided under Puerto Rico law. A such, Plaintiffs’ cause of action is time-barred, and

this case is DISMISSED WITH PREJUDICE.

                                                CONCLUSION

         For all the aforementioned reasons, Defendants’ Motion for Summary Judgment

(Docket No. 29) is hereby GRANTED.


4“Mere allegations are not ‘evidence’” Zilberstein v. Kendall College, 286 Fed. Appx. 938, 940 (7th Cir.
2008); Borges ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 3 (1st Cir. 2010) (“mere allegations are not
entitled to weight in the summary judgment calculus”); Tibbs v. City of Chicago, 469 F.3d 661, 663 fn. 2
(7th Cir. 2006) (“the entire ‘Statement of Facts’ section of Tibbs’s appellate brief cites only to his amended
complaint; mere allegations of a complaint are not evidence”); Geshke v. Crocs, Inc., 740 F.3d 74, 78 (1st
Cir. 2014); (“unverified allegations in a complaint are not evidence”).
Héctor Marcano-Martínez, et al. v. Cooperativa de Seguros Múltiples de P.R., et al.
Opinion and Order
Civil 19-1023 (CVR)
Page 14
_______________________________

         Judgment will be entered accordingly.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, on this 6th day of February 2020.

                                                      S/CAMILLE L. VELEZ-RIVE
                                                      CAMILLE L. VELEZ RIVE
                                                      UNITED STATES MAGISTRATE JUDGE
